Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Note
The Examiner notes that it has been held that a recitation that a structural element is
"adapted to", "configured to", "capable of', "arranged to", "intended to", "so as",
"designed for" or "operable to" perform a function does not limit the claim to a particular
structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69
USPQ 138. See also, MPEP 2111.04) As such, under the broadest reasonable interpretation of
the claims and the prior art, the recitations of "adapted to", "configured to", "capable of', "arranged to", "intended to", "so as" or "operable to" will be deemed met by an element in
the prior art capable of performing the function recited in connection with "adapted to",
"configured to", "capable of', "arranged to", "intended to", "so as", "designed for" or
"operable to".
The Examiner has cited particular paragraphs or columns and line numbers in the
references applied to the claims above for the convenience of the applicant. Although the
specified citations are representative of the teachings of the art and are applied to specific
limitations within the individual claim, other passages and figures may apply as well. It is
respectfully requested of the applicant in preparing responses, to fully consider the references in
their entirety as potentially teaching all or part of the claimed invention, as well as the context of
the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-
07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING
DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be
considered in its entirety, i.e., as a whole, including portions that would lead away from the
claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303
(Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, each zone with its own air ventilation system must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US 2017/0233057) in view of Kircher et al (US 2015/0274298).
Regarding claim 1, Charles et al. ‘057 teaches (figures 1-22) a seating arrangement in a passenger sitting space of a transportation vehicle comprising:
at least two rows of upper-level seats (as shown in the figure below), extending along a longitudinal direction of the passenger sitting space;
at least one left row of lower-level seats extending along the longitudinal direction of the passenger sitting space and with the at least left row of lower-level seats being on the left side of the upper-level seats (as shown in the figure below); and
at least one right row of lower-level seats extending along the longitudinal direction of the passenger  sitting space, and with the right row of lower-level seats being on the right side of the upper level seats (as shown in the figure below);
wherein the lower-level seats are configured to be arranged either in an acute or obtuse angel relative to the longitudinal direction of the sitting space (clearly seen in figure 8);
wherein each of the lower-level seats has a top end, with a plurality of seating positions (clearly seen in figure 14),
wherein each of the upper-level seats has a bottom end, with a plurality of seating positions (clearly seen in figure 15),
wherein the at least two rows of upper-level seats are in a first zone (as shown in the figure below),
wherein the at least one left row of lower-level seats are in a second zone (as shown in the figure below), and
wherein the at least one right row of lower-level seats are in a third zone (as shown in the figure below),
wherein the first zone, the second zone, and the third zone are substantially isolated from one another wherein the first zone is isolated from the second zone and the third zone such that at least going from the first zone to either second zone or third zone , a person needs to go through a door (as shown in the figure below) so that at least air in the first zone does not freely circulate to the second zone and the third zone to at least reduce germs form spreading from the first zone to second zone and third zone. 
but it is silent about at least two rows of upper-level seats with each row including at least two seats;
at least one left row of lower-level seats with the row including at least two seats;
at least one right row of lower-level seats with the row including at least two seats;
wherein the upper-level seats are configured to be arranged either in an acute or obtuse angel relative to the longitudinal direction of the sitting space (clearly seen in figure 8);
wherein for each of the upper-level seats and for each of the lower-level seats, at least in one of the plurality of seating positions of the upper level seat, its bottom end is positioned below the top end of at least in one of the plurality of seating positions of that lower-level seat; and 
wherein the second zone and the third zone are substantially isolate from one another such that at least going from one zone to the next, a person needs to go through a door so that at least air in one zone does not freely circulate to the other zone to at least reduce germs from spreading from one zone to the other zone. 
However, Charles et al. ‘057 teaches (figures 1-22) the lower-level seats arranged either in an acute or obtuse angel relative to the longitudinal direction of the sitting space (clearly seen in figure 8), and wherein upper-level seats/ first zone seats are isolated from rest of the aircraft seats (clearly seen in figure 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Charles et al. ‘057 to incorporate the upper-level seats configured to be arranged either in an acute or obtuse angle relative to the longitudinal direction of the sitting space and wherein the second zone and the third zone are substantially isolate from one another such that at least going from one zone to the next, a person needs to go through a door so that at least air in one zone does not freely circulate to the other zone to at least reduce germs from spreading from one zone to the other zone. One of ordinary skill in art would recognize that doing so would  optimize sitting space and enhance privacy.
Kircher et al. ‘298 teaches (figures 1-2) a passenger seat arrangement (10) installed in a passenger cabin of an aircraft comprising two first seats (12) at the first lower level and two second seats (14) arranged above the floor/ upper level wherein the bottom end of the two second seats (14) are positioned below the top end of the two first seats (12) (clearly seen in figures 1-2). Kircher et al. ‘298 further teaches (figures 1-2) rows of seats in pair (clearly seen in figure 2). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Charles et al. ‘057 to incorporate teachings of Kircher et al. ‘298 to configure at least two rows of upper-level seats with each row including at least two seats, at least one left row of lower-level seats with the row including at least two seats, at least one right row of lower-level seats with the row including at least two seats and  wherein for each of the upper-level seats and for each of the lower-level seats, at least in one of the plurality of seating positions of that upper level seat, its bottom end is positioned below the top end of at least in one of the plurality of seating positions of that lower-level seat. One of ordinary skill in art would recognize that doing so would  optimize sitting space.

    PNG
    media_image1.png
    909
    789
    media_image1.png
    Greyscale

Regarding claim 2, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein the second zone includes single-level seats, with at least an aisle between the single level seats and the at least one left row of lower-level seats (as shown in the figure above).
Regarding claim 3, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein the third zone includes single-level seats, with at least an aisle between the single level seats and the at least one left row of lower-level seats (as shown in the figure above).
Regarding claim 4, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein the aisle has a first side and a second side,
wherein the at least one left row of the lower-level seats are next to the first side of the aisle, and
wherein at least a plurality of single-level seats are next to the second side of the aisle (clearly seen in the figure above).
Regarding claim 5, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein the transportation vehicle is a plane/aircraft (Para 0035).
Regarding claim 6, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein there are stairs/stair case (115) going from the first zone to the second zone, and wherein going up the stairs need to at least go through a door (as shown in the figure above) so that at least the air in the first zone does not freely circulate to the second zone (Para 0035). 
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charles et al. (US 2017/0233057) and Kircher et al (US 2015/0274298) as applied to claim 1 above, and further in view of Breuer et al. (US 2011/0062283).
Regarding claim 7, modified Charles et al. ‘057 teaches (figures 1-22) the seating arrangement wherein each zone has its air ventilation system (ventilation system are installed in aircraft passenger cabins) but it is silent about the ventilation system in a zone is substantially separate from the ventilation systems in the other two zones such that at least air in one ventilation system does not freely mix with air in the other two ventilation systems.
Breuer et al. ‘283 teaches the personal service unit installed in an aircraft passenger cabin comprising individual ventilation nozzle. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Charles et al. ‘057 to incorporate the teachings of Breuer et al. ‘283 to configure the ventilation system in a zone substantially separate from the ventilation systems in the other two zones such that at least air in one ventilation system does not freely mix with air in the other two ventilation systems. One of ordinary skill in art would recognize that doing so would enable to improve passenger comfort as needed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455. The examiner can normally be reached Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647